PER CURIAM.
Linda Margaret Roblow appeals a conviction of obtaining possession of a controlled substance by fraud. Punishment was assessed at confinement for ninety days in the Dallas County Jail, probated, and a fine of $350.00. The record is before us without a statement of facts. No brief has been filed on behalf of appellant.
When no brief was filed, this Court directed the trial court to conduct a hearing to determine why no brief was filed, whether appellant desired to prosecute her appeal, and whether appellant was indigent or, if not indigent, whether retained counsel had abandoned the appeal. See TEX.R. APP.P. 74(f)(2).
At the hearing in the trial court, appellant’s counsel testified that he gave notice of appeal on the day appellant was sentenced, that he told appellant he wanted to see her in his office that afternoon and she said she would be there, and that he never saw her again. Counsel stated that he contacted appellant’s office several times and she was never available. Then she quit working at the office and counsel was told by acquaintances of appellant that she would get in touch with him. Appellant never did contact him.
Appellant’s counsel further testified that appellant never gave him any money to pay for his representation on appeal or to pay for a statement of facts. He stated that there was no evidence of which he was aware that appellant was indigent.
The trial court found that appellant had failed to prosecute her appeal. We adopt the finding of the trial court. Under rule 74(f)(2) of the Rules of Appellate Procedure, this Court may consider the appeal without briefs when there is a finding that the appellant no longer desires to prosecute the appeal.
Therefore, we will consider this appeal without briefs. Consequently, no contentions of error are properly before us for review. Our examination of the record does not disclose any fundamental error.
The judgment is affirmed.